                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                         CENTRAL DIVISION AT LEXINGTON

LENORE CRUTCHFIELD,                         )
                                            )
      Plaintiff,                            )
                                            )                Civil Case No.
v.                                          )               5:17-cv-443-JMH
                                            )
NANCY C. BERRYHILL,                         )              MEMORANDUM OPINION
ACTING COMMISSIONER OF SOCIAL               )                  AND ORDER
SECURITY,1                                  )
                                            )
      Defendant.                            )

                                       ***

      Plaintiff, Lenore Crutchfield, proceeding pro se,2 brings this

matter under 42 U.S.C. § 405(g) seeking judicial review of an

administrative      decision     of   the       Acting    Commissioner   of   Social

Security.    [DE 1].       The Court, having reviewed the record and the

motions   filed     by    the   parties,    [DE     12,    14],   will   AFFIRM   the

Commissioner’s decision as no legal error occurred and it is

supported by substantial evidence.

               I.        STANDARD FOR DETERMINING DISABILITY

      Under the Social Security Act, a disability is defined as

“inability to engage in any substantial gainful activity by reason



1
 Andrew Saul was sworn in as the Commissioner of Social Security on June 17,
2019. Still, Nancy Berryhill was serving as Acting Commissioner of Social
Security when this action was filed.
2 This Court notes that Crutchfield is proceeding pro se, without the assistance
of an attorney, and that this Court construes such motions more leniently than
motions prepared by attorneys. See Erickson v. Pardus, 551 U.S. 89, 94 (2007);
Castro v. United States, 540 U.S. 375, 381-83 (2003).
of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.”      42 U.S.C. § 423(d)(1)(A).     In determining disability, an

Administrative Law Judge (“ALJ”) uses a five-step analysis.                     See

Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th Cir. 2003).

Step    One   considers    whether   the   claimant      is   still    performing

substantial      gainful   activity;    Step     Two,    whether    any   of    the

claimant’s     impairments    are    “severe”;    Step    Three,      whether   the

impairments meet or equal a listing in the Listing of Impairments;

Step Four, whether the claimant can still perform his past relevant

work; and Step Five, whether significant numbers of other jobs

exist in the national economy which the claimant can perform.                    As

to the last step, the burden of proof shifts from the claimant to

the Commissioner.     Id.; see also Preslar v. Sec’y of Health & Human

Servs., 14 F.3d 1107, 1110 (6th Cir. 1994).

                    II.    PROCEDURAL AND FACTUAL HISTORY

        The Plaintiff, Lenore Crutchfield (“Crutchfield”), filed her

application for supplemental security income (“SSI”) under Title

XVI of the Social Security Act in December of 2013.                [TR 188-192].

Crutchfield alleges she became disabled in September 2012.                      [TR

188].     The claim was denied initially and upon reconsideration.

[TR 86-115].      Crutchfield then pursued her claims at a hearing in

front of an ALJ, Davida Isaacs, on April 27, 2016.                    [TR 36-60].

                                       2
The ALJ issued a decision on June 14, 2016, denying Crutchfield’s

claims and finding that she was not disabled within the meaning of

the Act.     [TR 9-20].    The Appeals Council denied review, [TR 1–

4], making the ALJ’s decision final for purposes of judicial

review.    See 20 C.F.R. § 416.1481.

      This appeal followed pursuant to 42 U.S.C. § 405(g).            [DE 1].

Consistent with the Court’s Standing Scheduling Order, [DE 5], the

parties have submitted cross motions for summary judgment,3 which

are ripe for review.      [DE 12, 14].

      Crutchfield alleges onset of disability at age 35 when she

claims her disability began and at age 39 when the ALJ issued her

decision in June 2016.       [TR 188].     Crutchfield has a high school

education.    [TR 231].    She engaged in past relevant work as a hair

stylist.     [Id.].

      Crutchfield claims disability due to right ankle fracture

with posttraumatic arthritis, osteoarthritis, and obesity.              At the

hearing in front of the ALJ, Crutchfield testified that her right

ankle and left foot caused her sever pain.              [TR 43-44].          She

stated that she uses crutches most of the time and the she had

pain while sitting, standing, and walking.           [TR 45].    Crutchfield

further stated that had depression, which made her irritable around

people and not want to engage in social activity.            [TR 51].



3 Crutchfield filed a motion styled, “Motion to Review,” [DE 12], which we
construe as a cross-motion for summary judgment.

                                      3
       Crutchfield testified that she lives with her three minor

children at home.       [TR 40].           Crutchfield reported that her three

and four-year old children are able to do a lot on their own.                       [TR

48].    Crutchfield further testified that she stays at home in bed

most of the time.      [TR 52].

       Crutchfield fractured her right ankle due to a fall in 2007.

[TR 373, 376].       She had surgery for this injury but continued to

work after the surgery and treatment.                 [TR 198].

       From October 2012 to January 2016, Crutchfield was examined

by a podiatrist, Heather Whitesel, D.P.M., on seven separate

occasions.    [TR 316-19, 479-91, 499-504].              She complained that she

had injured her left foot while stepping off the curb. [TR 503-

503].     Crutchfield’s       feet    were       X-rayed,    revealing    no    acute

abnormality in her left foot, but osteoarthritis in her previously

injured     right    ankle.          [TR    438].      Crutchfield       received     a

corticosteroid injection and reported that she had decreased pain.

[TR 499-500].

       In April 2014, Dr. Whitesel completed a medical statement,

listing Crutchfield’s diagnoses as ankle arthritis, edema, and low

limb pain. [TR 909]. Whitesel concluded that Crutchfield could

stand 15-30 minutes at a time but would need to elevate her legs

occasionally    to    frequently.            [Id.].   She    further   opined    that

Crutchfield    required       an     assistive      device   to   walk    on   uneven

surfaces.    [TR 909-10].

                                             4
     Two    months     later,    Crutchfield   returned   to    Whitesel,

complaining of left foot pain.            [TR 318-19].    X-rays showed

evidence of a stress fracture at three metatarsals.             [TR 318].

Crutchfield returned in August, with no new signs of fracture,

dislocation.      [TR    316].       Crutchfield   complained    of   only

intermittent discomfort.        [TR 316-17].

     Crutchfield next went to Whitesel with new complaints of pain

in her left foot in February of 2015. [TR 488-91]. X-rays revealed

post-traumatic degenerative disc disease of the ankle.          [TR 490].

However, Crutchfield stated that she did not want to undergo an

ankle fusion surgery.       [TR 483-491].      At her August follow-up,

Crutchfield complained of right ankle pain, and Whitesel referred

her to therapy.      [TR 483-86].

     Crutchfield’s most recent appointment with Whitesel was in

January 2016.        Whitesel informed Crutchfield that she should

attempt to maintain ankle flexibility, but that Crutchfield might

be a candidate for ankle fusion or replacement surgeries as her

post-traumatic degenerative disc disease of the ankle progressed.

[TR 481].

     Crutchfield also treated with John Stewart, M.D. for pain on

occasion between 2013 and 2016.       He prescribed her medication for

her pain, but only occasionally recorded relevant musculoskeletal

examination findings, which were often inconsistent.            [TR 300,

536, 547, 557, 573, 640, 665, 683, 696].        Stewart also prescribed

                                      5
Crutchfield an anti-depressant in June 2015 due to her claim that

she was undergoing high stress due to her children being home

during    the    summer.      [TR    570,       578].      This   continued     despite

Crutchfield’s report that she had stable or even good moods on

other occasions.         [TR 509, 521, 526, 536, 541, 547, 557, 562, 573,

577, 588, 593, 593, 604, 614, 618, 626, 640, 665, 684, 691, and

696].

        Finally, Crutchfield was examined by a consultative examiner,

Barry Burchett, M.D., in conjunction with her SSI claim.                       [TR 310-

15].     Once again, Crutchfield complain of right ankle pain and

problems with her left foot.                [Id.].       On examination, Burchett

found Crutchfield to have obesity, mild difficulty performing a

tandem gait, squatting, knee flexion, and a reduced range of

motion.    [Id.].      All other findings were normal.               Burchett did not

offer an opinion as to Crutchfield’s function limitations.                         [Id.].

        After the hearing and considering all the evidence, the ALJ

issued his decision on June 14, 2016.                   [TR 188].    At Step One, the

ALJ determined that Crutchfield had not engaged in substantial

gainful activity since December 23, 2013.                    [TR 11].

         At Step Two, the ALJ found that Plaintiff suffered from the

following       severe      impairments:         right      ankle     fracture      with

posttraumatic arthritis, osteoarthritis, and obesity.                        [TR 12].

        But,    at   Step   Three,   the     ALJ     found    that    none    of   those

impairments or combination or impairment met or medically equaled

                                            6
the severity of any of the listed impairments.                      [TR 13–24].      In

reaching this conclusion, the ALJ found that Plaintiff had met her

burden of presenting medical evidence to support a finding that

Crutchfield has physical impairments within the meaning of the

application regulation.         [TR 13].          In particular, the ALJ stated

that    the    medical     evidence,    “demonstrates            degenerative    joint

disease with a history of fractures and carpal tunnel syndrome,

however the record is absent evidence of any bony abnormality or

neurologic      deficit     resulting        in     sustained       disturbance      of

gross/fine manipulation or ineffective ambulation as noted in

Listings      1.02   and   11.14.”      [TR    14].         In   addition,    the    ALJ

considered      Crutchfield’s        obesity       as   a    potential       cause    of

functional limitation, however the ALJ found that the obesity did,

“...not meet or medically equal any listed impairment or increase

any other impairment to listing level severity.”                    [Id.].

       Before proceeding to Step Four, the ALJ found that Crutchfield

had the residual functional capacity (“RFC”) to perform light work

as defined in 20 C.F.R. 416.967(b).                 [TR 14].      Specifically, the

ALJ found that Plaintiff could perform the following tasks:


          [S]he can lift and carry 20 pounds occasionally
          and ten pounds frequently; stand and walk no more
          than two hours in an eight-hour workday; sit up to
          six hours in an eight-hour workday; can stand/walk
          for no more than 20 minutes then needs to sit for
          at least 30 minutes; never balancing on uneven
          surfaces; no pushing and pulling with the lower
          extremities; never climb ladders, ropes, or

                                         7
           scaffolds; no more than occasionally climbing of
           ramps and stairs, stooping, crawling and kneeling;
           can only crouch less than occasionally; must avoid
           exposure to whole body vibration; requires an
           assistive device for walking; and would be off
           task up to five percent of the workday.

[TR 14].

     The ALJ then concluded, at Step Four, that Crutchfield is

unable to perform any past relevant work as a hair stylist, which

is   light    in   exertion   and    skilled,       [TR   19],    which     exceed

Crutchfield’s residual functional capacity, in particular her

ability to stand for only short periods of time.                 [TR 19].

     In addition, the ALJ determined that, given Crutchfield’s

age, education, work experience, and RFC, “there are other jobs

that exist in significant numbers in the national economy that the

claimant also can perform.”         [Id.].    The ALJ based her conclusion

on testimony from a vocational expert (“VE”) that, given the above

factors, that Crutchfield would be able to perform the requirements

of occupations such as operator (97,252 jobs in the national

economy), telephone clerk (87,132 jobs in the national economy),

and order clerk (69,822 jobs in the national economy).                    [TR 20].

As a result, the ALJ determined Crutchfield is capable of making

a successful adjustment to other work that exists in significant

numbers in the national economy.           [Id.].   Thus, the ALJ determined

that Crutchfield was not disabled under the Social Security Act.

[TR 20].


                                       8
     Crutchfield disagrees.      [DE 12].    She argues the ALJ’s

decision was incorrect on two grounds. [Id.].      First, Crutchfield

challenges the ALJ’s finding that her symptom testimony was not

credible.   [Id. at 1-2, PageID #950-51].   Second, she argues that,

at Step Five, the ALJ should have relied on Kentucky job numbers

rather than on the national job numbers.    [Id. at 2, PageID #951].

The Commissioner contends that the ALJ’s decision was proper and

should be affirmed.

                         III. STANDARD OF REVIEW

     When reviewing the ALJ’s ruling, this Court may not “‘try the

case de novo, resolve conflicts in evidence, or decide questions

of credibility.’”     Ulman v. Comm’r of Soc. Sec, 693 F.3d 709, 713

(6th Cir. 2012) (quoting Bass v. McMahon, 499 F.3d 506, 509 (6th

Cir. 2007)).   This Court determines only whether the ALJ’s ruling

is supported by substantial evidence and was made pursuant to

proper legal standards.    Cutlip v. Sec’y of Health & Human Servs.,

25 F.3d 284, 286 (6th Cir. 1994).        “Substantial evidence” is

defined as “more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.”     Id.   We are to

affirm the decision, provided it is supported by substantial

evidence, even if we might have decided the case differently.     See

Her v. Comm’r of Soc. Sec., 203 F.3d 388, 389-90 (6th Cir. 1999).



                                   9
                                 IV.     ANALYSIS

        As noted above, Crutchfield argues that the ALJ was incorrect

in finding that her symptom testimony was not credible.                   [DE 12.

at 1-2, PageID #950-51].        Second, she argues that, at Step Five,

the ALJ should have relied on Kentucky job numbers rather than on

the national job numbers.       [Id. at 2, PageID #951].          We disagree.

A.      The ALJ’s Determination that Crutchfield’s Symptom Testimony
        was not Credible is Supported by Substantial Evidence.

        Crutchfield argues that, between Step 3 and 4, the ALJ

incorrectly determined that her subjective description of her

symptoms were not consistent with the rest of the record. [DE 12.

at 1-2, PageID #950-51]. Crutchfield’s argument is without merit.

        The ALJ considers residual function capacity between steps

three and four of the sequential analysis. The RFC is “the most

[she]    can   do   despite   [her]    impairments.       See    20   C.F.R.    §§

404.1520(a)(4),        404.1545(a)(1),      (5).   The   RFC    finding    is   an

administrative finding of fact, assessed by the ALJ, who is

required to make this assessment “based on all of the relevant

medical and other evidence.”          20 C.F.R. § 404.1545(a)(3).          The ALJ

is required to consider all medically determinable impairments,

both    severe   and    non-severe,    in   determining    residual       function

capacity.      20 C.F.R. § 404.1545(a)(2).

        In the instant case, the ALJ found that ALJ found that

Crutchfield had the RFC to perform light work as defined in 20


                                       10
C.F.R. 416.967(b).     [TR 14].   Specifically, as discussed above,

the ALJ found that Plaintiff could perform the following tasks:


           [S]he can lift and carry 20 pounds occasionally
           and ten pounds frequently; stand and walk no more
           than two hours in an eight-hour workday; sit up to
           six hours in an eight-hour workday; can stand/walk
           for no more than 20 minutes then needs to sit for
           at least 30 minutes; never balancing on uneven
           surfaces; no pushing and pulling with the lower
           extremities; never climb ladders, ropes, or
           scaffolds; no more than occasionally climbing of
           ramps and stairs, stooping, crawling and kneeling;
           can only crouch less than occasionally; must avoid
           exposure to whole body vibration; requires an
           assistive device for walking; and would be off
           task up to five percent of the workday.

[TR 14].

     In making her RFC finding for a range of light work, the ALJ

considered Crutchfield’s medical records, medical opinion evidence

as well as Crutchfield’s own subjective reports and testimony.

The ALJ found that the evidence shows that Crutchfield maintained

basic functionality, despite her right ankle and occasional left

foot pain. [TR 300, 536, 547, 557, 573, 593, 640, 665, 683, 696].

Dr. Whitesel’s opinion is also consistent with the ALJ’s RFC

finding. [TR 14, 909-10].

     However, the ALJ found that the Crutchfield’s testimony at

the hearing was inconsistent with the objective medical evidence,

her daily activities, and her work activity. [TR 15, 17-18].

     The Sixth Circuit has held that the ALJ's evaluation of a

claimant’s testimony is entitled to deference by this Court. Cruse

                                  11
v. Comm'r of Soc. Sec., 502 F.3d 532, 542 (6th Cir. 2007).                           As

stated previously, “The Court may not re-weigh the evidence and

substitute its own judgment for that of the Commissioner merely

because substantial evidence exists in the record to support a

different conclusion.”           Putman v. Astrue, 2009 WL 838155 at *5

(E.D. Tenn. Mar. 30, 2009). So long as the ALJ cited substantial

evidence to support his conclusions, this Court may not re-evaluate

his determinations. Ulman v. Comm'r of Soc. Sec., 693 F.3d 709,

714 (6th Cir. 2012).

     In    doing   so,     the   ALJ   is     entitled   to   rely    on    her     own

observations. See Buxton v. Halter, 246 F.3d 762, 773 (6th Cir.

2001). In addition, the ALJ may also discount witness credibility

when a claimant’s testimony contradicts the medical records and

other evidence.     Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 531

(6th Cir. 1997).

     The    ALJ    appropriately        did    so   here.     See    20    C.F.R.     §

404.1529(c)(4)      (“We     will      consider     whether     there      are      any

inconsistencies in the evidence and the extent to which there are

any conflicts between your statements and the rest of the evidence,

including your history, the signs and laboratory findings, and

statements by your treating and nontreating source or other persons

about how your symptoms affect you.”); see also, Torres v. Comm'r

of Soc. Sec., 490 F. App'x 748, 754 (6th Cir. 2012) (unpublished)

(allegations of impairments could be considered inconsistent with

                                         12
claimant's own testimony about the daily activities she is able to

perform).

          The ALJ discounted Crutchfield’s subjective complaints as

inconsistent with the entirety of the evidence. First, the ALJ

noted the inconsistency between Crutchfield’s claim that she could

only sit for 10-20 minutes, stand less than 20 minutes, and used

crutches for balance and the fact that she sat for an hour and

fifteen minutes during the hearing without shifting or standing.

[TR       310-15,    909].       Second,    the      ALJ     found    that    Crutchfield’s

testimony,          [TR    48-50],      that      that      her     young    children    were

independent is inconsistent with the fact that she declined surgery

for her ankle citing her active young children.                          [TR 18].      The ALJ

also found her testimony about her life activities inconsistent

with the evidence that her “independent” children would have been

a newborn and one year old at the time of her alleged disability

onset date. [TR 40; 295-297]. Finally, the ALJ found inconsistency

in    Crutchfield’s             testimony      that      she      stopped    working    after

September 2012, the alleged onset date, and her medical records,

which indicated that she continued to work. [TR 18].

          Clearly, the objective medical and mental health evidence

supported       the       ALJ's    conclusion         that     Plaintiff's       allegations

regarding the severity of her symptoms were not fully believable.

As    a    result,        the   ALJ’s   analysis       of      Crutchfield’s     subjective

complaint      were        supported     by     substantial          evidence.    Bowman   v.

                                                13
Chater, No. 96-3990, 1997 WL 764419, at *5 (6th Cir. Nov. 26, 1997)

(unpublished). Accordingly, we find that the the ALJ's decision

should be affirmed.

B.     The ALJ did not Err when she Considered the Number of Jobs in
       the National Economy Rather than the Local Economy.

       Crutchfield next argues the ALJ should have relied on Kentucky

job numbers rather than on the national job numbers.      [Id. at 2,

PageID #951].     This, she implies, warrants a remand.       [Id.].

Crutchfield’s argument is misplaced and incorrect as a matter of

law.

       “The Act, its legislative history and the regulations make it

clear that the test is whether work exists in the national economy,

not in plaintiff’s neighborhood.” Harmon v. Apfel, 168 F.3d 289,

292 (6th Cir. 1999).     Moreover, the relevant regulations provide

that “[i]t does not matter whether ... (1) [w]ork exists in the

immediate area in which you live; (2) [a] specific job vacancy

exists for [the claimant]; or (3) [the claimant] would be hired if

[she] applied for work.” 20 C.F.R. § 416.966(a). Thus, the ALJ

need only consider whether work exists in the national economy.

See 20 C.F.R. §§ 416.905(a), 416.966.       As a result, the Sixth

Circuit has held, “[W]hen there is testimony that a significant

number of jobs exists for which a claimant is qualified, it is

immaterial that this number is a small percentage of the total




                                  14
number of jobs in a given area.” Hall v. Bowen, 837 F.2d 272, 275

(6th Cir. 1988).

     At Step Five, the ALJ found that Crutchfield could perform

other work existing in significant numbers in the national economy.

[TR 19]. The ALJ based this finding testimony from a vocational

expert (“VE”) that, given the above factors, that Crutchfield would

be able to perform the requirements of occupations such as operator

(97,252 jobs in the national economy), telephone clerk (87,132

jobs in the national economy), and order clerk (69,822 jobs in the

national economy).    [TR 20].

     The location she has chosen to live in relation to available

jobs is an extrinsic factor and is irrelevant to a disability

determination. See Harmon, 168 F.3d at 293.          The VE’s testimony

provided substantial evidence that Crutchfield is not disabled,

and the ALJ’s denial of her request for benefits was proper.             See

Ealy v. Comm'r of Soc. Sec., 594 F.3d 504, 512-13 (6th Cir. 2010)

(“Substantial evidence may be produced through reliance on the

testimony of a vocational expert (VE) in response to a hypothetical

question,   but    only   if   the   question   accurately    portrays   [a

claimant’s]   individual       physical   and    mental      impairments.”)

(internal quotations and citation omitted).        Accordingly, we find

that ALJ’s decision should be affirmed.




                                     15
                            V.    CONCLUSION

     The Court, having found no legal error on the part of the ALJ

and that his decision is supported by substantial evidence, the

Acting Commissioner’s final decision is AFFIRMED.

     Accordingly, it is hereby ORDERED as follows:

     (1)   Plaintiff’s   Motion   for   Summary   Judgment   [DE   12]   is

DENIED;

     (2)   Defendant’s   Motion   for   Summary   Judgment   [DE   14]   is

GRANTED; and

     (3)   Judgment in favor of the Defendant will be entered

contemporaneously herewith.

     This the 19th day of September, 2019.




                                   16
